 



Exhibit 10.1
FIRST AMENDMENT TO
RETENTION AGREEMENT
          First Amendment, dated as of January 31, 2006 (the “Amendment”), to
the Retention Agreement, dated as of August 25, 2004 (as amended, the “Retention
Agreement”), between TD Banknorth Inc., as successor to Banknorth Group, Inc.
(the “Company”), and Andrew W. Greene (the “Executive”). Capitalized terms which
are not defined herein shall have the same meaning as set forth in the Retention
Agreement.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 16 of the Retention Agreement, the
parties to the Retention Agreement desire to amend the Retention Agreement.
          NOW, THEREFORE, in consideration of the premises, the mutual
agreements herein set forth and such other consideration the sufficiency of
which is hereby acknowledged, the Company and the Executive hereby agree as
follows:
          Section 1. Employment. Effective January 31, 2006 (the “Amendment
Effective Date”), the Executive shall report to the Chief Operating Officer of
the Company. The Company and the Executive further agree that the Executive’s
employment by the Company shall end upon the Executive’s retirement as an
employee of the Company on December 31, 2006 or sooner termination as a result
of death, Disability or Cause, and that the terms of his employment prior to
such time shall be in accordance with the following provisions.
     A. From and after the date hereof until the termination of the Executive’s
employment by the Company (the “Employment Period”), the Executive will be
employed by the Company on an at-will basis.
     B. During the Employment Period, the Executive shall serve the Company in
such capacities and positions as may be assigned by the Company consistent with
the Executive’s capacities and positions as of February 1, 2006 and shall devote
the Executive’s best efforts and all of the Executive’s business time, attention
and skill to the business and affairs of the Company, as such business and
affairs now exist and as they may hereafter be conducted.
     C. During the Employment Period, the Executive shall be compensated by the
Company as follows:
     (a) the Executive shall receive, at such intervals and in accordance with
such standard policies of the Company as may be in effect from time to time, an
annual base salary equal to his current base salary, subject to such adjustments
as may be determined from time to time in the sole discretion of the Board or
its authorized delegate;

 



--------------------------------------------------------------------------------



 



     (b) the Executive shall be included in all plans providing incentive
compensation to other employees of comparable status and position, including but
not limited to bonus, deferred compensation, annual or other incentive
compensation, supplemental pension, stock ownership, stock option, stock
appreciation, stock bonus and similar or comparable plans as any such plans are
extended by the Company from time to time to other employees of comparable
status and position;
     (c) the Executive shall be reimbursed, at such intervals and in accordance
with such standard policies of the Company as may be in effect from time to
time, for any and all monies advanced in connection with the Executive’s
employment for reasonable and necessary expenses incurred by the Executive on
behalf of the Company, including travel expenses;
     (d) the Executive shall enjoy the fringe benefits normally afforded to
other employees of comparable status and position;
     (e) the Executive shall be allowed to participate, on the same basis as
applicable to other employees of comparable status and position, in any and all
plans, programs or arrangements covering employee benefits or fringe benefits,
including but not limited to the following: group medical insurance,
hospitalization benefits, disability benefits, medical benefits, dental
benefits, pension benefits, profit sharing and stock bonus plans, but excluding
severance and any similar plans, programs or arrangements; and
     (f) the Executive shall receive annually not less than the amount of paid
vacation and not fewer than the number of paid holidays received annually
immediately prior to the Amendment Effective Date.
          Section 2. Severance Benefits.
     A. The change in reporting of the Executive referred to in Section 1
constitutes “Good Reason” within the meaning of Section 1(o) of the Retention
Agreement entitling the Executive to the benefits set forth below. The Company
and the Executive agree that this Amendment constitutes an adequate Notice of
Termination for purposes of the Retention Agreement.
     B. Payments to be made under Section 2C below shall be contingent on the
Executive’s prior execution and non-revocation of a mutual release substantially
in the form attached hereto as Annex A, and any payments or benefits to be made
under Sections 2D-G below shall be conditioned on the Executive’s prior
execution and non-revocation of a mutual release substantially in the form
attached hereto as Annex A (excluding clause (F) of Section 1(a) thereof and
clause (C) of Section 3(a) thereof), provided, however, that if the Company
refuses to execute any such mutual

2



--------------------------------------------------------------------------------



 



release, the Executive’s obligation to execute and not revoke the release as a
precondition to receiving severance benefits shall terminate.
     C. The Executive shall receive from the Company the Accrued Benefits, the
Prorated Bonus and the Non-Competition and Retention Amount including a lump sum
cash payment for the additional SERP benefits described in Section 1(s)(ii) of
the Retention Agreement, each determined as of the Amendment Effective Date,
which shall be paid within ten days after the Amendment Effective Date, subject
to compliance with the terms of Section 2B above.
     D. Notwithstanding the terms of Section 7(d)(ii) of the Retention
Agreement, the pre-Merger Options shall continue to vest in accordance with
their terms on and following the Amendment Effective Date, provided that all
such awards shall become immediately vested and exercisable (to the extent not
previously vested and exercisable) upon the termination of the Executive’s
employment by the Company, whether by the Company or the Executive, for any
reason following the Amendment Effective Date, other than a termination of such
employment by the Company for Cause, and shall remain exercisable for the period
provided in the applicable award agreement.
     E. If the Executive’s employment by the Company is terminated following a
Change in Control that occurs after the Amendment Effective Date, any other
grants of equity-based compensation awards to the Executive from the Company or
The Toronto-Dominion Bank shall become immediately vested and exercisable (to
the extent not previously vested and exercisable) and, if applicable, shall
remain exercisable for the period provided in the applicable award agreement.
     F. The RSUs shall vest on the Amendment Effective Date and the redemption
value thereof shall be paid out, subject to the Executive’s continued compliance
with Sections 9(a), 9(b) and 10 of the Retention Agreement, as amended by this
Amendment, on the third anniversary of the Effective Date. Notwithstanding the
terms of Section 7(d)(iv) of the Retention Agreement, the Company’s 2005
Performance Based Restricted Share Unit Plan (the “RSU Plan”) or the Amended and
Restated Participation Agreement under the RSU Plan between the Company and the
Executive, the parties agree that the Redemption Value of the RSUs for purposes
of the RSU Plan shall be $2,100,000.
     G. Notwithstanding the terms of Section 7(d)(v) of the Retention Agreement,
following a termination of the Executive’s employment by the Company, whether by
the Company or the Executive, for any reason following the Amendment Effective
Date, other than a termination of such employment by the Company for Cause, the
Executive shall, if applicable, be entitled to be covered at the expense of the
Company by the same or equivalent hospital, medical, dental, accident,
disability and life insurance coverage as in effect for the Executive
immediately prior to termination of the Executive’s employment, until the
earlier of (I) 36 months following termination of employment or (II) the date
the Executive has commenced new

3



--------------------------------------------------------------------------------



 



employment and has thereby become eligible for comparable benefits, provided
that, with respect to any of the coverages described above, if such coverage is
provided through an insurance policy with an insurance company unaffiliated with
the Company and if under the terms of the applicable policy, it is not possible
to provide continued coverage (or if continued coverage under such policy would
increase the Company’s cost allocable to the Executive by more than 100%), then
the Company shall pay the Executive, no later than 30 days following termination
of employment, a lump sum cash amount equal to twice the aggregate allocable
cost of such coverage as applicable immediately prior to termination of
employment, such payment to be made without any discount for present value, and
provided further that if the provision of any of the benefits covered by this
Section 2G would trigger the 20% tax and interest penalties under Section 409A
of the Code, then the benefit(s) that would trigger such tax and interest
penalties shall not be provided (the “Excluded Benefits”), and in lieu of the
Excluded Benefits the Company shall pay to the Executive, in a lump sum within
30 days following termination of employment or within 30 days after such
determination should it occur after termination of employment, a cash amount
equal to the cost to the Company of providing the Excluded Benefits.
     H. Within 10 days after the Amendment Effective Date, the Company shall pay
to the Executive the Gross-Up Amount pursuant to Section 8(a) of the Retention
Agreement, including a prepayment of the Gross-Up Amount that would otherwise be
payable in 2008. The prepayment shall be discounted to present value in
accordance with Section 280G of the Code, and the Executive agrees to prepay in
2006 the excise tax that would otherwise be payable in 2008.
          Section 3. Amendment to Section 11 of the Retention Agreement.
Section 11 of the Retention Agreement is hereby amended to add the following
language at the end of such section:
“In addition, in the event of a breach by the Executive of any of the provisions
of Sections 9(a), 9(b) and 10 hereof, the Executive acknowledges that in
addition to or in lieu of the Company seeking injunctive relief, the Company
also may seek to recoup any or all of the Non-Competition and Retention Amount
paid to the Executive, including the lump sum cash payment for the additional
SERP benefits described in Section 1(s)(ii) of the Retention Agreement, up to
the full value assigned to the non-competition, non-solicitation and
confidentiality provisions of the Retention Agreement. Each of the remedies
available to the Company in the event of a breach by the Executive shall be
cumulative and not mutually exclusive.”
          Section 4. Amendments to Section 13 of the Retention Agreement. The
reference to “Retention Period” in the first sentence of Section 13 of the
Retention Agreement shall be replaced by “Employment Period.” In addition, the
next to last sentence of Section 13 of the Retention Agreement is hereby amended
to read in its entirety as follows:
“Each and every payment made hereunder by the Company shall be final and the
Company will not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reason whatsoever
except as provided in Sections 8(d) and 11 above.”
          Section 5. Other Amendments to the Retention Agreement. Sections 2, 3,
4, 6(b) and 7 of the Retention Agreement are hereby deleted in their entirety
and replaced by the words “Intentionally Omitted.” Sections 9, 10 and 12 of the
Retention Agreement shall continue in full

4



--------------------------------------------------------------------------------



 



force and effect, except that each reference therein to “Retention Period” shall
be replaced by “Employment Period.”
          Section 6. Effectiveness. This Amendment shall be deemed effective as
of the date first above written, as if executed on such date. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Retention Agreement
(including without limitation Section 11, as amended above), all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.
          Section 7. Governing Law. This Amendment and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Maine.
          Section 8. Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.
          IN WITNESS WHEREOF, the Company and the Executive have duly executed
this Amendment as of the day and year first above written.

              TD BANKNORTH INC.
 
       
Attest:
       
 
       
/s/ Carol L. Mitchell
  By:   /s/ William J. Ryan
 
       
Name: Carol L. Mitchell
      Name: William J. Ryan
Title: Senior Executive Vice President,
      Title:  Chairman, President
               General Counsel and Secretary
                     and Chief Executive Officer
 
       
Attest:
       
 
       
/s/ Carol L. Mitchell
      /s/ Andrew W. Greene
 
       
Name: Carol L. Mitchell
      Andrew W. Greene

5



--------------------------------------------------------------------------------



 



ANNEX A
GENERAL RELEASE
                  1. Release of Claims by Executive.
                  (a) In consideration of the payments and benefits to be
provided to Andrew W. Greene (“Executive”) pursuant to the retention agreement,
dated as of August 25, 2004, as amended by the First Amendment thereto, dated as
of January 31, 2006, to which Executive and TD Banknorth Inc., a Delaware
corporation and successor to Banknorth Group, Inc., a Maine corporation (the
“Company”), are parties (as amended, the “Retention Agreement”), the sufficiency
of which is acknowledged hereby, Executive, with the intention of binding
himself and his heirs, executors, administrators and assigns, does hereby
release, remise, acquit and forever discharge the Company, Toronto-Dominion Bank
(“TD”) and each of their subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
attorneys and employees, and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (v) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”)
and any similar or analogous state statute, excepting only:
                         (A) the rights of Executive under the Retention
Agreement;
                         (B) the rights of Executive (i) relating to any stock
options and other equity-based awards held by Executive as of the date hereof
(collectively, the “Equity Arrangements”) and (ii) as a stockholder of the
Company or its affiliates;
                         (C) the right of Executive to receive COBRA
continuation coverage in accordance with applicable law;

 



--------------------------------------------------------------------------------



 



                         (D) rights to indemnification Executive may have under
(i) applicable corporate law, (ii) the by-laws or certificate of incorporation
of any Company Released Party, (iii) any other agreement between Executive and a
Company Released Party, (iv) as an insured under any director’s and officer’s
liability insurance policy now or previously in force or (v) Section 6.7 of the
Agreement and Plan of Merger, dated as of August 25, 2004, among the Company,
Berlin Delaware, Inc., TD and Berlin Merger Co.;
                         (E) claims for benefits under any health, disability,
retirement, life insurance or other, similar “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group (the “Company
Benefit Plans”); and
                         (F) any claims arising out of the Executive’s
employment by the Company following January 31, 2006.
     (b) Executive acknowledges and agrees that the release of claims set forth
in this Section 1 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, with any such liability
being expressly denied.
                  (c) The release of claims set forth in this Section 1 applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, costs, and attorney’s fees and expenses.
                  (d) Executive specifically acknowledges that his acceptance of
the terms of the release of claims set forth in this Section 1 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
                  (e) Executive shall have a period of 21 days to consider
whether to execute this General Release. To the extent Executive has executed
this General Release within less than twenty-one (21) days after its delivery to
him, the Executive hereby acknowledges that his decision to execute this General
Release prior to the expiration of such 21 day period was entirely voluntary. If
Executive accepts the terms hereof and executes this General Release, he may
thereafter, for a period of 7 days following (and not including) the date of
execution, revoke this General Release. If no such revocation occurs, this
General Release shall become irrevocable in its entirety, and binding and
enforceable against Executive, on the day next following the day on which the
foregoing seven-day period has elapsed. Any revocation of this General Release
shall be deemed for all purposes a revocation of this General Release in its
entirety.
                  (f) Executive acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.
                  (g) Executive acknowledges that (i) he is executing this
General Release voluntarily and without any duress or undue influence by any of
the parties hereto, (ii) he has been advised to consult with an attorney of his
choice and has been given an opportunity to do

2



--------------------------------------------------------------------------------



 



so, and (iii) he has carefully read this General Release and understands its
contents and consequences.
                  2. Effect of Unenforceability of Release. In addition to any
other remedy available to the Company hereunder, in the event that, as a result
of a challenge brought by an Employee Released Party (as defined below), the
release of claims set forth in Section 1 becomes null and void or is otherwise
determined not to be enforceable, then the Company’s obligation to make any
additional payments or to provide any additional benefits under the Retention
Agreement shall immediately cease to be of any force and effect, and Executive
shall promptly return to the Company any payments or benefits the provision of
which by the Company was conditioned on the enforceability of this General
Release.
                  3. Release of Claims by the Company and TD.
                  (a) The Company and TD, with the intention of binding
themselves and their subsidiaries, affiliates, predecessors and successors and
their directors and officers (collectively, the “Releasing Entities”), do hereby
release, remise, acquit and forever discharge Executive and his heirs, estate,
executors, administrators and assigns (collectively, the “Employee Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Company, TD and their subsidiaries,
affiliates, predecessors and successors, individually or as a member of a class,
now have, own or hold, or have at any time heretofore had, owned or held,
against any Employee Released Party, excepting only:
                         (A) rights of the Releasing Entities under this General
Release, the Retention Agreement, the Equity Arrangements and the Company
Benefit Plans;
                         (B) rights of the Releasing Entities arising by reason
of Executive having committed a crime or an act or omission to act which
constitutes fraud, willful misconduct or gross negligence; and
                         (C) any claims arising out of the Executive’s
employment by the Company following January 31, 2006.
                  (b) The Releasing Entities acknowledge and agree that the
release of claims set forth in this Section 3 is not to be construed in any way
as an admission of any liability whatsoever by any Employee Released Party, with
any such liability being expressly denied.
                  (c) The release of claims set forth in this Section 3 applies
to any relief no matter how called, including, without limitation, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, and attorney’s fees and expenses.
                  (d) Nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Company is not permitted to waive.

3



--------------------------------------------------------------------------------



 



                  (e) The Company acknowledges and agrees that it has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Employee Released Party
with any governmental agency, court or tribunal.
                  4. Nondisparagement. Executive agrees not to make any
disparaging statements about the Company Released Parties or the Company
Affiliated Group’s business practices, operations or personnel policies and
practices to any of the Company Affiliated Group’s customers, clients,
competitors, suppliers, directors, consultants, employees, former employees, or
the press or other media in any country. Similarly, the Company agrees to
instruct its executive officers and directors not to make any disparaging
statement about the Executive or Executive’s performance of his duties and
responsibilities while employed with the Company Affiliated Group to any of the
Company Affiliated Group’s customers, client’s, competitors, suppliers,
directors, consultants, employees, former employees or the press or other media
in any country.
                  5. Counterparts. This General Release may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
                  6. Successors. This General Release shall be binding upon any
and all successors and assigns of Executive and the Company.
                  7. Governing Law. Except for issues or matters as to which
federal law is applicable, this General Release shall be construed in accordance
with and governed by the laws of the State of Maine.
          IN WITNESS WHEREOF, this General Release has been signed by or on
behalf of each of the Company and the Executive, as of the date set forth below.

         
 
  TD BANKNORTH INC.      
/s/ Andrew W. Greene
  /s/ Carol L. Mitchell              
Andrew W. Greene
  By: Carol L. Mitchell    
 
  Its: Senior Executive Vice President, General Counsel and Secretary    
 
       
Dated: January 31, 2006
  Dated: January 31, 2006    
 
       
 
  THE TORONTO-DOMINION BANK    
 
       
 
  /s/ William J. Ryan              
 
  By: William J. Ryan    
 
  Its: Vice Chairman    
 
       
 
  Dated: January 31, 2006    

4